Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19 are pending and are being examined in this application.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit that acquires...” and “a sorting unit that sorts...” in claim 1; “a processing unit that sequentially processes...” in claims 9-16; “a replication unit that replicates...” and “a registration unit that registers...” in claim 17; and a specifying unit that specifies...,” “an acquisition unit that acquires...,” and “a sorting unit that sorts...” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16, 18, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 18, and 19 recite “specifies a storage location of a plurality of pieces of data to be handled,” “acquires the plurality of pieces of data to be handled from the storage location specified by the specifying unit,” and “sorts the plurality of pieces of data acquired by the acquisition unit so that data having a property different from properties of other pieces of data is located at a higher place when processed.” The specifying and sorting limitations noted above encompass steps that can reasonably and practicably be performed in the human mind or with the aid of pen and paper (e.g., identify a storage location with data, and sort the data in one’s head or on paper). Accordingly, the claims recite a mental process under Step 2A, prong 1 of the 2019 PEG. 
At step 2A, prong 2, the claims additionally recite “acquires a plurality of pieces of data to be handled.” The acquiring limitation is a mere data gathering step, and therefore insignificant pre-solution activity. These limitations therefore do not integrate the abstract idea into a practical application. The claims further recite “a specifying unit,” “an acquisition unit,” “a sorting unit,” and “a computer readable medium storing a program,” which are all generic computer components that are akin to reciting the judicial exception and adding the words “apply it” (note claim interpretation above and figures 2 and 3 of the instant application). Therefore, these limitations also do not integrate the abstract idea into a practical application.

Claims 2-16 are directed to the same abstract idea as claim 1 from which they depend and do not recite any additional elements that are sufficient to amount to significantly more. Therefore, the dependent claims are also directed to an abstract idea without significantly more.
		
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-13, 18, and 19 rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Witkowski et al. (US 20040034616).
Referring to claim 1, Witkowscki discloses an information processing apparatus, comprising: 
an acquisition unit [fig. 2; computer system 200] that acquires a plurality of pieces of data to be handled [par. 515; a request is received to store data (i.e., a table comprising rows and columns)]; and 
a sorting unit [fig. 2; computer system 200] that sorts the plurality of pieces of data acquired by the acquisition unit so that data having a property different from properties of other pieces of data is located at a higher place [pars. 516 and 526; the rows and/or columns are reordered based on column values].
Referring to claim 2, Witkowscki discloses wherein the sorting unit moves data having a data structure different from data structures of the other pieces of data as the data having the property different from the properties of the other pieces of data [par. 547; the reordering is performed so that columns are moved based on whether each column is a fixed-length or variable-length column].
Referring to claim 3, Witkowscki discloses wherein the sorting unit moves data in which the number of data entries is different from the numbers of data entries of the other pieces of data as the data having the property different from the properties of the other pieces of data [fig. 11; pars. 536 and 539; the reordering is performed so that columns are moved based on the number of NULL values in each column, which determines the length of the column since NULL values can be removed].
Referring to claim 4, Witkowscki discloses wherein the sorting unit moves data whose data type is different from data types of the other pieces of data as the data having the property different from the properties of the other pieces of data [figs. 9 and 12; pars. 516, 526, 529, and 536; the reordering is performed so that columns with different data types are moved (e.g., numbers, character strings, NULL)].
Referring to claim 5, Witkowscki discloses wherein the sorting unit moves data having a data entry including a character string compared with data entries including only numerals in the other pieces of data as the data having the property different from the properties of the other pieces of data [fig. 9; pars. 516, 526, and 529; the reordering is performed so that columns with different data types are moved (e.g., a column with character strings is moved after a column with only numbers)].
Referring to claim 9, Witkowscki discloses a processing unit [fig. 2; computer system 200] that sequentially processes the plurality of pieces of data, wherein, when the processing unit is instructed to process the plurality of pieces of data, the processing unit processes the plurality of pieces of data sorted by the sorting unit [pars. 516, 526, and 547; the data is stored according to the reordering].
Referring to claim 10, Witkowscki discloses a processing unit [fig. 2; computer system 200] that sequentially processes the plurality of pieces of data, wherein, when the processing unit is instructed to process the plurality of pieces of data, the processing unit processes the plurality of pieces of data sorted by the sorting unit [pars. 516, 526, and 547; the data is stored according to the reordering].
Referring to claim 11, Witkowscki discloses a processing unit [fig. 2; computer system 200] that sequentially processes the plurality of pieces of data, wherein, when the processing unit is instructed to process the plurality of pieces of data, the processing unit processes the plurality of pieces of data sorted by the sorting unit [pars. 516, 526, and 547; the data is stored according to the reordering].
Referring to claim 12, Witkowscki discloses a processing unit [fig. 2; computer system 200] that sequentially processes the plurality of pieces of data, wherein, when the processing unit is instructed to process the plurality of pieces of data, the processing unit processes the plurality of pieces of data sorted by the sorting unit [pars. 516, 526, and 547; the data is stored according to the reordering].
Referring to claim 13, Witkowscki discloses a processing unit [fig. 2; computer system 200] that sequentially processes the plurality of pieces of data, wherein, when the processing unit is instructed to process the plurality of pieces of data, the processing unit processes the plurality of pieces of data sorted by the sorting unit [pars. 516, 526, and 547; the data is stored according to the reordering].
Referring to claim 18, see at least the rejection for claim 1. Witkowscki further discloses an information processing system, comprising: a specifying unit [fig. 2; computer system 200] that specifies a storage location of the plurality of pieces of data to be handled [par. 518; the data is retrieved from disk, which requires specifying the location of the data on the disk].
Referring to claim 19, see at least the rejection for claim 1. Witkowscki further discloses a non-transitory computer readable medium storing a program causing a computer to execute the claimed process [fig. 2; computer system 200 and main memory 206].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Witkowski in view of Sercinoglu (US 7319994).
Referring to claim 6, Witkowscki does not appear to explicitly disclose wherein, when a value of a certain data entry falls out of a value range that is identified by using the plurality of pieces of data and is appropriate for the pieces of data, the sorting unit moves data including the value as the data having the property different from the properties of the other pieces of data.
However, Sercinoglu discloses wherein, when a value of a certain data entry falls out of a value range that is identified by using the plurality of pieces of data and is appropriate for the pieces of data, the sorting unit moves data including the value as the data having the property different from the properties of the other pieces of data [col. 6, lines 13-41; a document term is sorted based on frequency relative to other document terms; more frequent terms (i.e., terms whose frequencies are within a specified dense range) are stored in a base dictionary, and rare terms (i.e. terms whose frequency are not within the specified dense range) are stored in a secondary dictionary].
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the reordering taught by Witkowski, so that the reordering is performed based on a dense range as taught by Sercinoglu. The motivation for doing so would have been to save space [Sercinoglu, col. 6, lines 32-34].
Referring to claim 7, Sercinoglu discloses wherein, when the value of the certain data entry falls out of a statistical range calculated by using the plurality of pieces of data, the sorting unit moves the data including the value as the data having the property different from the properties of the other pieces of data [col. 6, lines 13-41; note the sorting of the rare terms].
Referring to claim 8, Witkowscki discloses wherein, when the value of the certain data entry is blank data, the sorting unit moves data including the blank data as the data having the property different from the properties of the other pieces of data [fig. 11; pars. 536 and 539; the reordering is performed so that columns are moved based on the number of NULL values in each column].
Referring to claim 14, Witkowscki discloses a processing unit [fig. 2; computer system 200] that sequentially processes the plurality of pieces of data, wherein, when the processing unit is instructed to process the plurality of pieces of data, the processing unit processes the plurality of pieces of data sorted by the sorting unit [pars. 516, 526, and 547; the data is stored according to the reordering].
Referring to claim 15, Witkowscki discloses a processing unit [fig. 2; computer system 200] that sequentially processes the plurality of pieces of data, wherein, when the processing unit is instructed to process the plurality of pieces of data, the processing unit processes the plurality of pieces of data sorted by the sorting unit [pars. 516, 526, and 547; the data is stored according to the reordering].
Referring to claim 16, Witkowscki discloses a processing unit [fig. 2; computer system 200] that sequentially processes the plurality of pieces of data, wherein, when the processing unit is instructed to process the plurality of pieces of data, the processing unit processes the plurality of pieces of data sorted by the sorting unit [pars. 516, 526, and 547; the data is stored according to the reordering].





	




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157